It appears from this record that this appellant, together with one Vincent Calvert and Johnnie Rylant, were confined in the Jefferson county jail under a charge of murder in the first degree; all the charges growing out of the same transaction. The charge being prima facie not bailable, petition for habeas corpus was made to Hon. Roger Snyder, judge of the Jefferson circuit court. By agreement, and without formality, the testimony was heard by the court to determine whether or not defendants should be allowed bail, and from an order granting petitioner's bail, the state, through its solicitor, appealed, under the provisions of section 3238 of the Code 1923. Under the provisions of this section the state has a right of appeal in cases of this character, and such appeal causes the suspension of the judgment pending the appeal. These transcripts, together with a statement of the evidence and the judge's ruling thereon, all certified to be correct by the judge, are before us, and the law requires that this court shall consider the case on the record and the evidence as set forth, and, if the judgment of the trial court is correct, the case shall be affirmed; if erroneous, we shall render such judgment as the trial court should have rendered. Further, the case on appeal shall, when certified, be docketed and submitted to, and be considered and decided by, this court without delay. In pursuance to these requirements the case was promptly placed upon the docket, and at the first sitting of the court thereafter the submission thereof was taken. The record is regular and without error, and the only question presented for our consideration is whether the decision and finding of the judge who heard the petition and entered the judgment is contrary to the great weight and preponderance of the evidence. We shall, for obvious reasons, pretermit a discussion here of the evidence. We have carefully considered same, however, and have reached the conclusion that the order or judgment of the judge allowing petitioner's bail was correct and without error. The judgment or order appealed from is therefore affirmed.
Affirmed.